DETAILED ACTION
Claims 1-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

In this application the Abstract filed on 12/03/20 is not on a separate sheet. The separate sheet should only contain the Abstract.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0300176 A1 to Chen et al. in view of U.S. Pub. No. 2019/0089746 A1 to Beckman et al.

As to claim 1, Chen teaches a cloud computing system comprising: 
a cloud-based server system (Cloud Provider 106) in operable communication with a client system (Computer System 102), the cloud-based server system including a computer processor and a memory containing a program, which when executed by the processor (figure 1/Cloud Provider 106), performs an operation comprising:
an gateway (Network) operable to receive from a client application (browser) in the client system, a request (submit a compute job request 108) for services associated with a workload (“...A user may submit a compute job request 108 to scheduler 104, which may allocate one or more physical and/or virtual resources provided by cloud provider 106. A user may use computer system 102 for submitting the jobs. In the present disclosure, reference to a user submitting a job or compute job request may be interpreted as the user interacting with computer system 102 to submit the job or compute job request. For example, the user may submit a job or compute job request by providing user input (e.g., via a keyboard or mouse input) requesting that a particular job be processed, and in response to the user input, computer system 102 may submit a job or compute job request...A user may point a browser (not shown) hosted on computer system 102 to a Website associated with cloud provider 106 to request one or more resources. Cloud provider 106 may allocate the requested resources and provide them to a job. Cloud provider 106 may provide a resource to the job by providing it with information about the resource. For example, if cloud provider 106 allocates a virtual machine to the job, cloud provider 106 may provide the job with the Internet Protocol (IP) address of the machine hosting the virtual machine, location of the virtual machine, etc. In another example, a cloud provider 106 may expose an API that when invoked causes cloud provider 106 to allocate resources for processing one or more jobs. A user and/or job tuning service 110 may request one or more resources for a job by invoking the API and receive information about the resource based on the invocation of the API. Job tuning service 110 may pass the resource information to the job. A resource may be a processor, server, virtual machine, etc...” paragraphs 0033/0034); 
Virtual Machine Pool 114/Servers); and 
a cloud-based tuning service (Job Tuning Service 110) in operable communication with the plurality of cloud-based application services and the application gateway, the cloud-based tuning service operable to identify a set of application requirements sufficient to fulfill the request (A user and/or job tuning service 110 may request one or more resources for a job by invoking the API and receive information about the resource based on the invocation of the API. Job tuning service 110 may pass the resource information to the job. A resource may be a processor, server, virtual machine, etc), the cloud-based tuning service coordinating with a client-based tuning service (Job Tuning Module 112) and the application gateway to assign selected application services of the plurality of cloud-based application services to fulfill the request, wherein the assignment of selected application services includes assigning at least a portion of the services associated with the workload the client system (“...A user may point a browser (not shown) hosted on computer system 102 to a Website associated with cloud provider 106 to request one or more resources. Cloud provider 106 may allocate the requested resources and provide them to a job. Cloud provider 106 may provide a resource to the job by providing it with information about the resource. For example, if cloud provider 106 allocates a virtual machine to the job, cloud provider 106 may provide the job with the Internet Protocol (IP) address of the machine hosting the virtual machine, location of the virtual machine, etc. In another example, a cloud provider 106 may expose an API that when invoked causes cloud provider 106 to allocate resources for processing one or more jobs. A user and/or job tuning service 110 may request one or more resources for a job by invoking the API and receive information about the resource based on the invocation of the API. Job tuning service 110 may pass the resource information to the job. A resource may be a processor, server, virtual machine, etc...Cloud provider 106 may expose one or more interfaces, and an entity may communicate with an interface to control the allocation of resources for a job. Scheduler 104 may allocate resources in a cloud environment using, for example, the interface. Although scheduler 104 is shown as being separate from computer system 102, it should also be understood that in some examples, scheduler 104 is incorporated into computer system 102. In an example, scheduler 104 allocates from compute virtual machine pool 114 a set of resources for a job. Cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by cloud provider 106. In the example illustrated in FIG. 1, cloud provider 106 provides a computer virtual machine pool 114 that includes resources for processing a job. Because the computing resources are delivered over a network, cloud computing is location-independent computing, with resources being provided to end-users on demand with control of the physical resources separated from control of the computing resources. A computing resource may include networks for transfer, servers for storage, and/or applications or services for processing jobs. Cloud provider 106 may provide computing resources on an on-demand basis with the flexibility to bring the resources up or down through automation or with little intervention...Job tuning service 110 invokes job tuning module 112 to analyze the one or more intermediate results. Job tuning module 112 provides a mechanism for jobs to dynamically adjust their resource claims based on their performance and cost profiles, providing flexibility regarding resources allocated for a job. In particular, the resources allocated for job 202 may be fine-tuned after one or more iterations of task 204. Job tuning module 112 monitors and understands a job's progress and/or status. In an example, job tuning module 112 is specific to the job. In another example, job tuning module 112 is generically used for multiple jobs. The same programmer may program both the job and job tuning module 112 and provide them to the user. Job tuning module 112 understands the job and its deadlines, and may adjust the resources allocated to the job during its execution in order to satisfy the job requirements. The deadline may be timeframe specified by a user. In an example, the deadline is 10 minutes...Job tuning module 112 determines, based on an intermediate result of the job, whether to adjust (e.g., increase or decrease) the resources currently allocated to the job. The updated set of resources allocated to the job will be used in a subsequent iteration of the task. In an example, job tuning module 112 receives user input specifying one or more conditions for adjusting the set of resources allocated for the job, and at least one condition is based on one or more intermediate results of the job. In an example, a user may declare in job tuning module 112 how to adjust the resource claims based on intermediate results. Job tuning module 112 notifies job tuning service 110 regarding whether to adjust the resources allocated to the job. In turn, job tuning service 110 instructs scheduler 104 to adjust the resources accordingly. In response, scheduler 104 adjusts the allocation of resources for the job accordingly by allocating and/or de-allocating one or more resources from compute virtual machine pool 114 for a job runtime 116. Cloud provider 106 provides the resources in compute virtual machine pool 114 to users...” paragraphs 0034/0035/0039/0040/0049-0060).  
Chen is silent with application gateway.
Beckman teaches an application gateway (Application Gateway Server Computer 111) (“...In this way, an application gateway server computer can inject new applications directly into a managed container running on a client device and remotely manage (e.g., replace, update, change, repair, remove, etc.) any of the injected applications without going through any intermediary entity such as an online app store, website, or application developer. To this end, system 100 can advantageously provide a development and integration platform for the rapid creation, administration, and distribution of applications that can be deployed and centrally managed on a variety of mobile, desktop, and web platforms. From the perspective of entities, system 100 can provide a common point of authentication where one set of credentials can provide access to various backend systems. Furthermore, system 100 can provide a secure and managed enterprise information delivery channel for client mobile and desktop platforms. From the perspective of developers, system 100 can provide a standards-based integration platform with a "write-once, run-anywhere" application development environment. Further, as explained below, system 100 can be deployed on-premises or in a cloud...Referring to FIG. 2, which depicts an example embodiment of a system implementing one embodiment of application gateway architecture described above. In the example of FIG. 2, services 217 provided by application gateway server computer 211 may include services that are necessary for building new applications (also referred to as "core services") and computer program product services for application developers to integrate existing products (also referred to as "product services"). In this disclosure, these and other services provided by application gateway server computer 211 are collectively referred to as "services." Examples of services 217 are provided below. Each of services 217 may have a corresponding API such that they can appropriately communicate with backend systems 231 and client devices 225 connected to application gateway server computer 211. As a specific example, JavaScript Object Notation (JSON) RESTful APIs may be used to communicate with backend systems 231. In some embodiments, HyperText Transfer Protocol (HTTP) APIs may be used. Additionally, application gateway server computer 211 may receive notifications from backend systems 231 and provide web services to backend systems 231. As described below, application gateway server computer 211 may send notifications to managed containers (e.g., managed container 221) running on client devices 225...” paragraphs 0040/0041/0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Chen with the teaching of Beckman because the teaching of Beckman would improve the system of Chen by providing an application gateway server for inject new applications directly into a managed container running on a client device and to remotely replace, update, change, repair, remove applications (Beckman paragraph 0040).

Cloud provider 106 may allocate the requested resources and provide them to a job) of the plurality of cloud-based application services to the client-based tuning service and the client system (“...A user may point a browser (not shown) hosted on computer system 102 to a Website associated with cloud provider 106 to request one or more resources. Cloud provider 106 may allocate the requested resources and provide them to a job. Cloud provider 106 may provide a resource to the job by providing it with information about the resource. For example, if cloud provider 106 allocates a virtual machine to the job, cloud provider 106 may provide the job with the Internet Protocol (IP) address of the machine hosting the virtual machine, location of the virtual machine, etc. In another example, a cloud provider 106 may expose an API that when invoked causes cloud provider 106 to allocate resources for processing one or more jobs. A user and/or job tuning service 110 may request one or more resources for a job by invoking the API and receive information about the resource based on the invocation of the API. Job tuning service 110 may pass the resource information to the job. A resource may be a processor, server, virtual machine, etc...Cloud provider 106 may expose one or more interfaces, and an entity may communicate with an interface to control the allocation of resources for a job. Scheduler 104 may allocate resources in a cloud environment using, for example, the interface. Although scheduler 104 is shown as being separate from computer system 102, it should also be understood that in some examples, scheduler 104 is incorporated into computer system 102. In an example, scheduler 104 allocates from compute virtual machine pool 114 a set of resources for a job. Cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by cloud provider 106. In the example illustrated in FIG. 1, cloud provider 106 provides a computer virtual machine pool 114 that includes resources for processing a job. Because the computing resources are delivered over a network, cloud computing is location-independent computing, with resources being provided to end-users on demand with control of the physical resources separated from control of the computing resources. A computing resource may include networks for transfer, servers for storage, and/or applications or services for processing jobs. Cloud provider 106 may provide computing resources on an on-demand basis with the flexibility to bring the resources up or down through automation or with little intervention...Job tuning service 110 invokes job tuning module 112 to analyze the one or more intermediate results. Job tuning module 112 provides a mechanism for jobs to dynamically adjust their resource claims based on their performance and cost profiles, providing flexibility regarding resources allocated for a job. In particular, the resources allocated for job 202 may be fine-tuned after one or more iterations of task 204. Job tuning module 112 monitors and understands a job's progress and/or status. In an example, job tuning module 112 is specific to the job. In another example, job tuning module 112 is generically used for multiple jobs. The same programmer may program both the job and job tuning module 112 and provide them to the user. Job tuning module 112 understands the job and its deadlines, and may adjust the resources allocated to the job during its execution in order to satisfy the job requirements. The deadline may be timeframe specified by a user. In an example, the deadline is 10 minutes...Job tuning module 112 determines, based on an intermediate result of the job, whether to adjust (e.g., increase or decrease) the resources currently allocated to the job. The updated set of resources allocated to the job will be used in a subsequent iteration of the task. In an example, job tuning module 112 receives user input specifying one or more conditions for adjusting the set of resources allocated for the job, and at least one condition is based on one or more intermediate results of the job. In an example, a user may declare in job tuning module 112 how to adjust the resource claims based on intermediate results. Job tuning module 112 notifies job tuning service 110 regarding whether to adjust the resources allocated to the job. In turn, job tuning service 110 instructs scheduler 104 to adjust the resources accordingly. In response, scheduler 104 adjusts the allocation of resources for the job accordingly by allocating and/or de-allocating one or more resources from compute virtual machine pool 114 for a job runtime 116. Cloud provider 106 provides the resources in compute virtual machine pool 114 to users...” paragraphs 0034/0035/0039/0040/0049-0060). 

As to claim 3, Chen teaches the cloud computing system of claim 1, wherein the assignment is based on information in the request (“...A user may point a browser (not shown) hosted on computer system 102 to a Website associated with cloud provider 106 to request one or more resources. Cloud provider 106 may allocate the requested resources and provide them to a job. Cloud provider 106 may provide a resource to the job by providing it with information about the resource. For example, if cloud provider 106 allocates a virtual machine to the job, cloud provider 106 may provide the job with the Internet Protocol (IP) address of the machine hosting the virtual machine, location of the virtual machine, etc. In another example, a cloud provider 106 may expose an API that when invoked causes cloud provider 106 to allocate resources for processing one or more jobs. A user and/or job tuning service 110 may request one or more resources for a job by invoking the API and receive information about the resource based on the invocation of the API. Job tuning service 110 may pass the resource information to the job. A resource may be a processor, server, virtual machine, etc...Cloud provider 106 may expose one or more interfaces, and an entity may communicate with an interface to control the allocation of resources for a job. Scheduler 104 may allocate resources in a cloud environment using, for example, the interface. Although scheduler 104 is shown as being separate from computer system 102, it should also be understood that in some examples, scheduler 104 is incorporated into computer system 102. In an example, scheduler 104 allocates from compute virtual machine pool 114 a set of resources for a job. Cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by cloud provider 106. In the example illustrated in FIG. 1, cloud provider 106 provides a computer virtual machine pool 114 that includes resources for processing a job. Because the computing resources are delivered over a network, cloud computing is location-independent computing, with resources being provided to end-users on demand with control of the physical resources separated from control of the computing resources. A computing resource may include networks for transfer, servers for storage, and/or applications or services for processing jobs. Cloud provider 106 may provide computing resources on an on-demand basis with the flexibility to bring the resources up or down through automation or with little intervention...Job tuning service 110 invokes job tuning module 112 to analyze the one or more intermediate results. Job tuning module 112 provides a mechanism for jobs to dynamically adjust their resource claims based on their performance and cost profiles, providing flexibility regarding resources allocated for a job. In particular, the resources allocated for job 202 may be fine-tuned after one or more iterations of task 204. Job tuning module 112 monitors and understands a job's progress and/or status. In an example, job tuning module 112 is specific to the job. In another example, job tuning module 112 is generically used for multiple jobs. The same programmer may program both the job and job tuning module 112 and provide them to the user. Job tuning module 112 understands the job and its deadlines, and may adjust the resources allocated to the job during its execution in order to satisfy the job requirements. The deadline may be timeframe specified by a user. In an example, the deadline is 10 minutes...Job tuning module 112 determines, based on an intermediate result of the job, whether to adjust (e.g., increase or decrease) the resources currently allocated to the job. The updated set of resources allocated to the job will be used in a subsequent iteration of the task. In an example, job tuning module 112 receives user input specifying one or more conditions for adjusting the set of resources allocated for the job, and at least one condition is based on one or more intermediate results of the job. In an example, a user may declare in job tuning module 112 how to adjust the resource claims based on intermediate results. Job tuning module 112 notifies job tuning service 110 regarding whether to adjust the resources allocated to the job. In turn, job tuning service 110 instructs scheduler 104 to adjust the resources accordingly. In response, scheduler 104 adjusts the allocation of resources for the job accordingly by allocating and/or de-allocating one or more resources from compute virtual machine pool 114 for a job runtime 116. Cloud provider 106 provides the resources in compute virtual machine pool 114 to users...” paragraphs 0034/0035/0039/0040/0049-0060). 

As to claim 4, Chen teaches the cloud computing system of claim 2, wherein the information includes at least one of an application profile (Virtual Machine pool 114), metadata of the client system, metadata regarding the client application, capabilities of at least one of the client-based 27WO 2020/190256PCT/US2019/022463tuning service and the client system, capabilities of at least one of the client- based tuning service and the client system, connectivity between the client system and the cloud-based server system, a connection selection by a user (“...A user may point a browser (not shown) hosted on computer system 102 to a Website associated with cloud provider 106 to request one or more resources. Cloud provider 106 may allocate the requested resources and provide them to a job. Cloud provider 106 may provide a resource to the job by providing it with information about the resource. For example, if cloud provider 106 allocates a virtual machine to the job, cloud provider 106 may provide the job with the Internet Protocol (IP) address of the machine hosting the virtual machine, location of the virtual machine, etc. In another example, a cloud provider 106 may expose an API that when invoked causes cloud provider 106 to allocate resources for processing one or more jobs. A user and/or job tuning service 110 may request one or more resources for a job by invoking the API and receive information about the resource based on the invocation of the API. Job tuning service 110 may pass the resource information to the job. A resource may be a processor, server, virtual machine, etc...Cloud provider 106 may expose one or more interfaces, and an entity may communicate with an interface to control the allocation of resources for a job. Scheduler 104 may allocate resources in a cloud environment using, for example, the interface. Although scheduler 104 is shown as being separate from computer system 102, it should also be understood that in some examples, scheduler 104 is incorporated into computer system 102. In an example, scheduler 104 allocates from compute virtual machine pool 114 a set of resources for a job. Cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by cloud provider 106. In the example illustrated in FIG. 1, cloud provider 106 provides a computer virtual machine pool 114 that includes resources for processing a job. Because the computing resources are delivered over a network, cloud computing is location-independent computing, with resources being provided to end-users on demand with control of the physical resources separated from control of the computing resources. A computing resource may include networks for transfer, servers for storage, and/or applications or services for processing jobs. Cloud provider 106 may provide computing resources on an on-demand basis with the flexibility to bring the resources up or down through automation or with little intervention...Job tuning service 110 invokes job tuning module 112 to analyze the one or more intermediate results. Job tuning module 112 provides a mechanism for jobs to dynamically adjust their resource claims based on their performance and cost profiles, providing flexibility regarding resources allocated for a job. In particular, the resources allocated for job 202 may be fine-tuned after one or more iterations of task 204. Job tuning module 112 monitors and understands a job's progress and/or status. In an example, job tuning module 112 is specific to the job. In another example, job tuning module 112 is generically used for multiple jobs. The same programmer may program both the job and job tuning module 112 and provide them to the user. Job tuning module 112 understands the job and its deadlines, and may adjust the resources allocated to the job during its execution in order to satisfy the job requirements. The deadline may be timeframe specified by a user. In an example, the deadline is 10 minutes...Job tuning module 112 determines, based on an intermediate result of the job, whether to adjust (e.g., increase or decrease) the resources currently allocated to the job. The updated set of resources allocated to the job will be used in a subsequent iteration of the task. In an example, job tuning module 112 receives user input specifying one or more conditions for adjusting the set of resources allocated for the job, and at least one condition is based on one or more intermediate results of the job. In an example, a user may declare in job tuning module 112 how to adjust the resource claims based on intermediate results. Job tuning module 112 notifies job tuning service 110 regarding whether to adjust the resources allocated to the job. In turn, job tuning service 110 instructs scheduler 104 to adjust the resources accordingly. In response, scheduler 104 adjusts the allocation of resources for the job accordingly by allocating and/or de-allocating one or more resources from compute virtual machine pool 114 for a job runtime 116. Cloud provider 106 provides the resources in compute virtual machine pool 114 to users...” paragraphs 0034/0035/0039/0040/0049-0060). 

As to claim 7, Chen teaches the cloud computing system of claim 1, wherein the client application is independent of the assignment (Computer System 102/Browser).  

As to claim 8, Chen teaches the cloud computing system of claim 1, wherein at least one of: 
the cloud-based tuning service coordinates with the client-based tuning service and the application gateway to un-assign the selected application services of the plurality of cloud-based application services; and 
the cloud-based tuning service coordinates with the client-based tuning service and the application gateway to modify the assignment of the selected application services of the plurality of cloud-based application services wherein the assignment of selected application services includes assigning at least another portion of the services associated with the workload the client system (“...A user may point a browser (not shown) hosted on computer system 102 to a Website associated with cloud provider 106 to request one or more resources. Cloud provider 106 may allocate the requested resources and provide them to a job. Cloud provider 106 may provide a resource to the job by providing it with information about the resource. For example, if cloud provider 106 allocates a virtual machine to the job, cloud provider 106 may provide the job with the Internet Protocol (IP) address of the machine hosting the virtual machine, location of the virtual machine, etc. In another example, a cloud provider 106 may expose an API that when invoked causes cloud provider 106 to allocate resources for processing one or more jobs. A user and/or job tuning service 110 may request one or more resources for a job by invoking the API and receive information about the resource based on the invocation of the API. Job tuning service 110 may pass the resource information to the job. A resource may be a processor, server, virtual machine, etc...Cloud provider 106 may expose one or more interfaces, and an entity may communicate with an interface to control the allocation of resources for a job. Scheduler 104 may allocate resources in a cloud environment using, for example, the interface. Although scheduler 104 is shown as being separate from computer system 102, it should also be understood that in some examples, scheduler 104 is incorporated into computer system 102. In an example, scheduler 104 allocates from compute virtual machine pool 114 a set of resources for a job. Cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by cloud provider 106. In the example illustrated in FIG. 1, cloud provider 106 provides a computer virtual machine pool 114 that includes resources for processing a job. Because the computing resources are delivered over a network, cloud computing is location-independent computing, with resources being provided to end-users on demand with control of the physical resources separated from control of the computing resources. A computing resource may include networks for transfer, servers for storage, and/or applications or services for processing jobs. Cloud provider 106 may provide computing resources on an on-demand basis with the flexibility to bring the resources up or down through automation or with little intervention...Job tuning service 110 invokes job tuning module 112 to analyze the one or more intermediate results. Job tuning module 112 provides a mechanism for jobs to dynamically adjust their resource claims based on their performance and cost profiles, providing flexibility regarding resources allocated for a job. In particular, the resources allocated for job 202 may be fine-tuned after one or more iterations of task 204. Job tuning module 112 monitors and understands a job's progress and/or status. In an example, job tuning module 112 is specific to the job. In another example, job tuning module 112 is generically used for multiple jobs. The same programmer may program both the job and job tuning module 112 and provide them to the user. Job tuning module 112 understands the job and its deadlines, and may adjust the resources allocated to the job during its execution in order to satisfy the job requirements. The deadline may be timeframe specified by a user. In an example, the deadline is 10 minutes...Job tuning module 112 determines, based on an intermediate result of the job, whether to adjust (e.g., increase or decrease) the resources currently allocated to the job. The updated set of resources allocated to the job will be used in a subsequent iteration of the task. In an example, job tuning module 112 receives user input specifying one or more conditions for adjusting the set of resources allocated for the job, and at least one condition is based on one or more intermediate results of the job. In an example, a user may declare in job tuning module 112 how to adjust the resource claims based on intermediate results. Job tuning module 112 notifies job tuning service 110 regarding whether to adjust the resources allocated to the job. In turn, job tuning service 110 instructs scheduler 104 to adjust the resources accordingly. In response, scheduler 104 adjusts the allocation of resources for the job accordingly by allocating and/or de-allocating one or more resources from compute virtual machine pool 114 for a job runtime 116. Cloud provider 106 provides the resources in compute virtual machine pool 114 to users...” paragraphs 0034/0035/0039/0040/0049-0060).  
  
As to claims 9 and 10, see the rejection of claim 1 above.

As to claims 11 and 14, see the rejection of claim 7 above.

As to claim 12, see the rejection of claim 8 above.

including at least one of: 
un-assigning at least part of the portion of the set of application services assigned to the client system; and 
modifying the assignment of the portion of the set of application services assigned to the client system (“...A user may point a browser (not shown) hosted on computer system 102 to a Website associated with cloud provider 106 to request one or more resources. Cloud provider 106 may allocate the requested resources and provide them to a job. Cloud provider 106 may provide a resource to the job by providing it with information about the resource. For example, if cloud provider 106 allocates a virtual machine to the job, cloud provider 106 may provide the job with the Internet Protocol (IP) address of the machine hosting the virtual machine, location of the virtual machine, etc. In another example, a cloud provider 106 may expose an API that when invoked causes cloud provider 106 to allocate resources for processing one or more jobs. A user and/or job tuning service 110 may request one or more resources for a job by invoking the API and receive information about the resource based on the invocation of the API. Job tuning service 110 may pass the resource information to the job. A resource may be a processor, server, virtual machine, etc...Cloud provider 106 may expose one or more interfaces, and an entity may communicate with an interface to control the allocation of resources for a job. Scheduler 104 may allocate resources in a cloud environment using, for example, the interface. Although scheduler 104 is shown as being separate from computer system 102, it should also be understood that in some examples, scheduler 104 is incorporated into computer system 102. In an example, scheduler 104 allocates from compute virtual machine pool 114 a set of resources for a job. Cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by cloud provider 106. In the example illustrated in FIG. 1, cloud provider 106 provides a computer virtual machine pool 114 that includes resources for processing a job. Because the computing resources are delivered over a network, cloud computing is location-independent computing, with resources being provided to end-users on demand with control of the physical resources separated from control of the computing resources. A computing resource may include networks for transfer, servers for storage, and/or applications or services for processing jobs. Cloud provider 106 may provide computing resources on an on-demand basis with the flexibility to bring the resources up or down through automation or with little intervention...Job tuning service 110 invokes job tuning module 112 to analyze the one or more intermediate results. Job tuning module 112 provides a mechanism for jobs to dynamically adjust their resource claims based on their performance and cost profiles, providing flexibility regarding resources allocated for a job. In particular, the resources allocated for job 202 may be fine-tuned after one or more iterations of task 204. Job tuning module 112 monitors and understands a job's progress and/or status. In an example, job tuning module 112 is specific to the job. In another example, job tuning module 112 is generically used for multiple jobs. The same programmer may program both the job and job tuning module 112 and provide them to the user. Job tuning module 112 understands the job and its deadlines, and may adjust the resources allocated to the job during its execution in order to satisfy the job requirements. The deadline may be timeframe specified by a user. In an example, the deadline is 10 minutes...Job tuning module 112 determines, based on an intermediate result of the job, whether to adjust (e.g., increase or decrease) the resources currently allocated to the job. The updated set of resources allocated to the job will be used in a subsequent iteration of the task. In an example, job tuning module 112 receives user input specifying one or more conditions for adjusting the set of resources allocated for the job, and at least one condition is based on one or more intermediate results of the job. In an example, a user may declare in job tuning module 112 how to adjust the resource claims based on intermediate results. Job tuning module 112 notifies job tuning service 110 regarding whether to adjust the resources allocated to the job. In turn, job tuning service 110 instructs scheduler 104 to adjust the resources accordingly. In response, scheduler 104 adjusts the allocation of resources for the job accordingly by allocating and/or de-allocating one or more resources from compute virtual machine pool 114 for a job runtime 116. Cloud provider 106 provides the resources in compute virtual machine pool 114 to users...” paragraphs 0034/0035/0039/0040/0049-0060). 

Claims 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0300176 A1 to Chen et al. in view of U.S. Pub. No. 2019/0089746 A1 to Beckman et al. as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2008/0080534 A1 to Lee et al. 

As to claim 5, Chen as modified by Beckman teaches the cloud computing system of claim 1, however it is silent with reference to wherein the assignment is based on quality of service associated with at least one cloud-based application service of the plurality of cloud-based application services.  
Lee teaches wherein the assignment is based on quality of service associated with at least one cloud-based application service of the plurality of cloud-based application services (“...Referring to FIG. 2, the bridge 300 according to the present embodiment comprises a UPnP QoS processor 310 for collecting connection information of application services and QoS requirement information, which are provided through the first and second networks, a bridge function unit for establishing and releasing connection through allocating resources based on the collected connection information and QoS requirement information, and performing a bridging function based on connection information of a received frame, and first and second network device drivers 330 and 340 for providing data received from a corresponding network to the bridge function unit 320 or transmitting data transferred from the bridge function unit 320 to a corresponding network...In order to perform such operations, the bridge function unit 320 comprises an adaptive QoS managing unit 321 for transforming the collected connection information of application services and QoS requirement information to global information that can be processed in the bridge, and controlling the bridge function unit 320 to bridge the requested application service and the QoS; a flow managing unit 322 for storing and managing connection information of each flow of service and the QoS information thereof in response to the control of the adaptive QoS managing unit 321; a bridge QoS processing unit 323 for managing resources in the bridge in response to the control of the adaptive QoS managing unit 321, allocating resources for establishing a connection, obtaining connection information of a received frame corresponding to the QoS information from the flow managing unit 322, and providing QoS according to the obtained information to the QoS processing unit 323; and first and second network QoS processor for monitoring QoS setting and link states in each of the first and second networks...” paragraphs 0027/0034).


As to claim 6, Chen as modified by Beckman teaches the cloud computing system of claim 1, however it is silent with reference to wherein the assignment is based on connectivity of the client system to the cloud-based server system. 
Lee teaches wherein the assignment is based on connectivity of the client system to the cloud-based server system (“...Referring to FIG. 2, the bridge 300 according to the present embodiment comprises a UPnP QoS processor 310 for collecting connection information of application services and QoS requirement information, which are provided through the first and second networks, a bridge function unit for establishing and releasing connection through allocating resources based on the collected connection information and QoS requirement information, and performing a bridging function based on connection information of a received frame, and first and second network device drivers 330 and 340 for providing data received from a corresponding network to the bridge function unit 320 or transmitting data transferred from the bridge function unit 320 to a corresponding network...In order to perform such operations, the bridge function unit 320 comprises an adaptive QoS managing unit 321 for transforming the collected connection information of application services and QoS requirement information to global information that can be processed in the bridge, and controlling the bridge function unit 320 to bridge the requested application service and the QoS; a flow managing unit 322 for storing and managing connection information of each flow of service and the QoS information thereof in response to the control of the adaptive QoS managing unit 321; a bridge QoS processing unit 323 for managing resources in the bridge in response to the control of the adaptive QoS managing unit 321, allocating resources for establishing a connection, obtaining connection information of a received frame corresponding to the QoS information from the flow managing unit 322, and providing QoS according to the obtained information to the QoS processing unit 323; and first and second network QoS processor for monitoring QoS setting and link states in each of the first and second networks...” paragraphs 0027/0034).

 
As to claim 13, see the rejection of claims 5 and 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194